Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 8/2/2021 has been entered. 	
Claim Status 
	Claims 1-20 are pending.
	Claims 11-20 are withdrawn, non-elected without traverse. 
Terminal Disclaimer
The terminal disclaimer filed on 7/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,403,552 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the nonstatutory double patenting rejections in the previous Non-Final Office Action dated on 7/31/2020 are overcame.
	Claim Rejoin
Claim 1 is allowable. The restriction requirement among various species, as set forth in the Office action mailed on 5/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Claims 11-20, directed to the non-elected species, are no longer withdrawn 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a device in their entirety (the individual limitations may be found just Patil in combination of US 2015/0380305 A1 to Basker, US 2012/0217590 A1 to Babich and US 2012/0175711 A1 to Ramachandran) substantially teach some of following limitations:
Patil discloses a method of forming a device, comprising:
forming a gate dielectric (32 in Fig 5/12) within a set of trenches (trenches 30) in a stack of layers (stack of dielectric areas 28 made ILD and spacers 26);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Patil’s Fig. 12, annotated. 
forming a first work function metal (40/46 in Fig 9, the layer 46 as a portion of 40 is made by diffusing ions 44 into the base work function layer 40 by implantation described in Col. 8, line 63-67) atop the gate dielectric (32) within the set of trenches (30); and
forming a capping layer (52 in Fig 12) over the first WF metal (40/46) …, the capping layer (52) extending across the set of trenches (30);  
However, Patil in combination Basker, Babich and Ramachandran does not teach the limitations of “forming a capping layer over the first WF metal using an angled ion implant deposition” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.
Regarding claim 11, similar to claim 1, the claim 11 includes allowed limitation of “forming a capping layer over the first WF metal using an angled ion implant deposition”. Therefore, the claim 11 is allowed.
Regarding claims 12-16, they are allowed due to their dependencies of claim 11.
Regarding claim 17, similar to claim 1, the claim 17 includes allowed limitation of “forming a capping layer over the first WF metal using an angled ion implant deposition”. Therefore, the claim 17 is allowed.
Regarding claims 18-20, they are allowed due to their dependencies of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898